Case 3:20-cv-00717-MMD-CLB Document 1-1 Filed,12/28/20 Page 1 of 1
JS44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and yy viFAldE Bleadings or other papers agg t law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember BR pep pAuired for the TSE oft i for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) i Wea
I. (a) PLAINTIFFS DEFENDANTS COUNSETPARTIES Ur REVURU
"COPY RETURNE! |
Tariq Ahmad Jim Fulkerson nm
DEC 28 2029

(b) County of Residence of First Listed Plaintiff Washoe County of Residence pf First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONL

 

 

 

 

  

 

 

 

NOTE: [INLAND CO OCATION
THE TRACT DISTR
(c) Attorneys (Firm Name, Adress, and Telephone Number) Attorne: f-Krow n) ICT OF Neg
UTY
L — FS
Pro Se 3:20-cv-00717
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) TI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[[]1 U.S. Government [[]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oO 1 oO 1 Incorporated or Principal Place CT 4 | 4
of Business In This State
C] 2 U.S. Government {x] 4 Diversity Citizen of Another State CO 2 [x] 2 Incorporated and Principal Place CO 5 CL 5
Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a a 3 CL 3 Foreign Nation Oo 6 CJ 6
Foreign Country

 

 

 
  
 

  
 
    

Iv. NATURE OF SUIT (Place an “X” in One Box Onb

    
 

   

PERSONAL INJURY PERSONAL INJURY as Drug Related Seizure 375 False Claims Act

 

 

110 Insurance

     
     
   
 
     
  
   
 

| | 423 Withdrawal +

  

      
      
    
   

       
 
   
         
  
  
 
  

  

      
    
 
 
   
 
       
   
 

    
 

 

 
 

120 Marine 310 Airplane O 365 Personal Injury - of Property 21 USC 881 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability rv} 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Cc 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PRE I 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability OC 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CT 153 Recovery of Overpayment Liability PERSONAL PROPERTY £ ABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
oO 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
L) 190 Other Contract Product Liability CJ 380 Other Personal T1720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C 385 Property Damage Hs Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions

| _}790 Other Labor Litigation
791 Employee Retirement
Income Security Act

865 RSI (405(g)) 891 Agricultural Acts
893 Environmental Matters

895 Freedom of Information

   
 

   

   
  
  
  
   
 
    
     
    

q00 Other Civil Rights

|_|210 Land Condemnation a
| 441 Voting

[ _]220 Foreclosure

Habeas Corpus:
| | 463 Alien Detainee

     
    
   

   
 
      
 

 
   

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ] 230 Rent Lease & Ejectment 442 Employment |_| 510 Motions to Vacate 570 Taxes (US. Plaintiff Act
|_| 240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
[| 245 Tort Product Liability Accommodations |_| 530 General [_] 871 IRS—Third Party 899 Administrative Procedure
CJ 290 All Other Real Property 445 Amer. w/Disabilities -[” ] 535 Death Penalty 4 v : 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -|-_| 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other | | 550 Civil Rights Actions State Statutes
448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confi
V. ORIGIN (Place an “Xx” in One Box Only)
ea] 1 Original C2 Removed from 3 Remanded from 0 4 Reinstated or Oo 5 Transferred from 6 Multidistrict CO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
Fraudulently changed the facts
VII. REQUESTEDIN ~~ [) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — EJYes [LJNo
VIII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
